DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           CHARLES SEARCY,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-2201

                           [November 20, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Edward H. Merrigan, Jr., Judge; L.T. Case No. 15-
007019 CF10A.

   Carey Haughwout, Public Defender, and Stacey Kime, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rhonda Giger,
Assistant Attorney General, West Palm Beach, for appellee.

CIKLIN, J.

    In his motion to suppress evidence, Charles Searcy argued that (1) law
enforcement officers did not have grounds to conduct a protective sweep
of his home and (2) that the subsequent consent to search given by another
resident of the home, his mother, was thus invalid. We must reverse and
remand for the trial court to make factual findings so this court can engage
in meaningful appellate review.

    During the hearing on Searcy’s pivotal motion, a law enforcement
officer gave an account of events which starkly differed from the version of
events offered by the defense, which included sworn testimony from
Searcy’s mother. The detective testified that after Searcy was arrested
outside his home for sale of drugs, officers conducted a protective sweep
to ensure there were no other people in the home. The detective indicated
they were also concerned that someone remaining in the home might
“destroy the drugs.” Shortly after the sweep concluded, the detective
testified, Searcy’s mother arrived home. The detective testified that he and
his fellow officers invited her to go into the house and confirm the presence
of contraband; that she obliged; and that she then gave consent for the
officers to search the home she shared with Searcy and her daughter.

    Meanwhile, Searcy’s mother offered vastly different testimony. She
testified that during a family meal, Searcy stepped outside of the home.
The mother then looked out through her window and saw that Searcy was
being detained by a group of officers who were wearing military-type
fatigues and carrying weapons. Searcy’s mother testified that after she
then exited the home, the SWAT team barred her from reentering it;
removed her daughter from the home; and obtained a written consent from
the mother while they ransacked her home with the assistance of a police
canine.

   The trial court summarily denied the motion without making any
factual findings or providing any rationale for its oral pronouncement.

   Given the diametrically opposed testimony offered by the state and the
defendant, we find it impossible to discern the grounds for the trial court’s
denial. To the extent the trial court accepted the state’s argument that,
based on the officer’s testimony, the protective sweep was legal, the court
erred, as the officer’s testimony did not indicate that circumstances existed
supporting a protective sweep. See Diaz v. State, 34 So. 3d 797, 802 (Fla.
4th DCA 2010) (recognizing that officers may conduct a protective sweep
when they “have a reasonable, articulable suspicion that the protective
sweep is necessary due to a safety threat or the destruction of evidence”).
Rather, it appears to us that the officer’s testimony established that the
sweep was based on the sort of generalized concerns that are insufficient
to support a protective sweep of a home. See Rozzo v. State, 75 So. 3d
409, 415 (Fla. 4th DCA 2011).

   And if it was established that the protective sweep was illegal, then “the
unlawful police action presumptively taints and renders involuntary any
consent to search.” Diaz, 34 So. 3d at 804 (quoting Gonzalez v. State, 578
So. 2d 729, 734 (Fla. 3d DCA 1991)). When there is such a taint, the state
has the burden to prove “by clear and convincing evidence that there was
a clear break in the chain of events sufficient to dissolve the taint.” Id.
(quoting Navamuel v. State, 12 So. 3d 1283, 1286 (Fla. 4th DCA 2009)).
Without factual findings, we cannot ascertain whether the trial court
considered this issue. It may have simply ended its analysis by accepting
the officer’s testimony and finding that the protective sweep was legal. Or
the trial court may have recognized that the protective sweep was illegal,
but found that by clear and convincing evidence that there was a clear
break in the chain of events sufficient to dissolve the taint. We simply
cannot tell.

                                     2
    It is the trial court’s responsibility, as fact finder, “to assess witness
credibility and to determine what happened in this case.” State v. Shaw,
784 So. 2d 529, 533 (Fla. 1st DCA 2001). It is exceedingly helpful when
trial judges “indicate [their] rationale,” so that the reviewing court can
determine whether the trial court’s application of the law to the facts was
erroneous. See State v. Moore, 791 So. 2d 1246, 1250 (Fla. 1st DCA 2001).

   While not an independent ground for reversal, unexplained rulings are
generally anathema to a sound appellate opinion. While we decline to
enunciate a ruling that would require factual findings following hearings
on motions to suppress, we implore trial judges to consider such a routine
procedure, whether they be written or orally pronounced.

    “Ordinarily, when reviewing a ruling on a motion to suppress, an
appellate court presumes the trial court’s findings of fact are correct and
reverses only those findings not supported by competent substantial
evidence. Additionally, the trial court's findings of law are reviewed de
novo.” Black v. State, 59 So. 3d 340, 344 (Fla. 4th DCA 2011) (internal
citations and quotation marks omitted). It is with that backdrop that we
take this opportunity to encourage trial courts to exercise the prerogative
to explain their adjudications and not cede that responsibility to a
reviewing court. De novo review of unexplained rulings do not efficiently
resolve this issue because the trial court is still in the best position to judge
the credibility and demeanor of the witnesses at a pretrial suppression
hearing.

    Based on the foregoing, we reverse and remand for the trial court to
provide a rationale for its ruling and to make necessary factual findings.
If the trial court is unable to do so because of the passage of time, it may
hold another evidentiary hearing.

   Reversed and remanded with directions.

DAMOORGIAN and GERBER, JJ., concur.

                             *         *          *

   Not final until disposition of timely filed motion for rehearing.




                                       3